Name: Commission Regulation (EEC) No 1478/90 of 31 May 1990 fixing the aid for soya beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 140/72 Official Journal of the European Communities 1 . 6 . 90 COMMISSION REGULATION (EEC) No 1478/90 of 31 May 1990 fixing the aid for soya beans soya beans is to be determined on the basis of the most favourable actual purchasing possibility, with the excep ­ tion of offers and prices which may not be considered as representative of the actual market trend ; whereas account is to be taken of offers made on the world market as well as the prices quoted on exchanges which are important in terms of international trade ; whereas, under that Regulation, where the subsidy to be granted is fixed in advance, the amount of such subsidy must be equal to the amount applicable on the day on which the applica ­ tion for advance fixing was lodged, adjusted by the diffe ­ rence between the target price valid on that day and the target price valid on the identification day ; whereas such adjustment should involve increasing or reducing the amount of subsidy applicable on the day on which the application was lodged by the corrective amount and the difference between the target prices mentioned in Article 33 of Commission Regulation (EEC) No 2537/89 of 8 August 1989 laying down detailed rules for the applica ­ tion of the special measure for soya beans (8), as amended by Regulation (EEC) No 1 50/90 H ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1491 /85 of 23 May 1985 laying down special measures in respect of soya beans ('), as last amended by Regulation (EEC) No 2217/88 (2), and in particular Article 2 (7) thereof, Having regard to Council Regulation (EEC) No 2286/88 of 19 July 1988 providing for the granting of special aid for soya beans produced and processed in Portugal (3), Having regard to the opinion of the Monetary Committee, Whereas, pursuant to Article 2 (1 ) of Regulation (EEC) No 1491 /85, aid is to be granted for soya beans harvested within the Community where the guide price for a marketing year exceeds the world price ; whereas the said aid is to be equal to the difference between those two prices ; Whereas the guide price for soya beans for the 1989/90 marketing year was fixed by Council Regulation (EEC) No 1232/89 (4) and for the 1990/91 marketing year by Council Regulation (EEC) No 1319/90 Q ; whereas, pursuant to Articles 95 (2) and 293 (2) of the Act of Accession of Spain and Portugal, aid for soya beans harvested in these two Member States is to be introduced in accordance with the provisions of paragraphs 2 and 3 of the said Articles from the beginning of the 1986/87 marketing year ; Whereas, pursuant to Article of Regulation (EEC) No 2286/88, soya beans produced and processed in Portugal shall be eligible for special aid equal to the difference between the guide price for such beans in Portugal and the price of imported soya beans ; Whereas, pursuant to Council Regulation (EEC) No 2194/85 of 25 July 1985 adopting general rules concer ­ ning special measures for soya beans (s), as last amended by Regulation (EEC) No 1231 /89 f), the world price for Whereas, pursuant to Regulation (EEC) No 2537/89, the world market price is to be fixed per 100 kilograms and calculated on the basis of the most favourable offers and quotations for delivery within 30 days following the date when the said offers and quotations were recorded ; Whereas, where the offers and quotations do not comply with the said conditions, the necessary adjustments must be carried out, particularly those referred to in Article 40 of Regulation (EEC) No 2537/89 ; Whereas the abatement of the subsidy for soya beans which arises from the system of maximum guaranteed quantities for the 1989/90 marketing year has been fixed by Commission Regulation (EEC) No 3303/89 (10) ; Whereas the abatement of the subsidy which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marketing year, has not yet been fixed ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; (') OJ No L 151 , 10 . 6. 1985, p. 15. (2) OJ No L 197, 26 . 7. 1988, p. 11 . M OJ No L 201 , 27. 7 . 1988 , p. 2. Whereas, if the said system is to operate normally, aid should be calculated on the following basis : (4) OJ No L 128 , 11 . 5. 1989, p . 26. (4 OJ No L 132, 23. 5. 1990, p . 13 . (6) OJ No L 204, 2. 8 . 1985, p . 1 . 0 OJ No L 128 , 11 . 5. 1989, p . 24. (8) OJ No L 245, 22. 8 . 1989, p. 8 . 0 OJ No L 18 , 23. 1 . 1990, p . 10 . (10) OJ No L 320, 1 . 11 . 1989, p. 60 , 1 . 6 . 90 Official Journal of the European Communities No L 140/73 in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 (2), for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; subsidy on soya beans should be as set out in this Regula ­ tion, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the aid provided for in Article 2 for in Regulation (EEC) No 1491 /85 and the amount of the special aid provided for in Article 1 of Regulation (EEC) No 2286/88 in the case of Portugal shall be as set out in the Annex hereto. 2 . However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for soja beans, will be confirmed or replaced as from 1 June 1990 to take into account, where appropriate, of the application of maximum guaranteed quantities. Article 2 This Regulation shall enter into force on 1 June 1990 . Whereas the aid shall be fixed as often as the market situ ­ ation so requires and so that it can be applied at least twice a month, one of which times shall be from the first day of each month ; Whereas it follows from applying these provisions to the offers and quotations known to the Commission that the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 May 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 164, 24 . 6. 1985, p. 1 . (2) OJ No L 153, 13 . 6. 1987, p. 1 . No L 140/74 Official Journal of the European Communities 1 . 6 . 90 ANNEX to the Commission Regulation of 31 May 1990 fixing the aid for soya beans (ECU/100 kg) Seed harvested in Spain Portugal another MemberState Seed processed in current period  Spain 0,000 28,354 28,354  Portugal 20,427 28,354 0 28,354  another Member State 20,427 28,354 28,354 Seed processed in first period  Spain 0,000 28,413 28,413  Portugal 20,486 28,413 0 28,413  another Member State 20,486 28,413 28,413 Seed processed in second period \  Spain 0,000 28,178 28,178  Portugal 20,251 28,178 0 28,178  another Member State 20,251 28,178 28,178 Seed processed in third period (') \ \  Spain 0,000 28,013 28,013  Portugal 20,086 28.013Q 28,013  another Member State 20,086 28,013 28,013 Seed processed in fourth period (') :  Spain 0,000 27,497 27,497  Portugal 19,570 27,497 (*} 27,497  another Member State 19,570 27,497 27,497 Seed processed in fifth period (')  Spain 0,000 27,497 27,497  Portugal 19,570 27,497 0 27,497  another Member State 19,570 27,497 27,497 (*) Special aid. (') Subject, in cases of advance fixing for the 1990/91 marketing year, to application of maximum guaranteed quan ­ tity arrangements for that marketing year.